Mr. Chief Justioe CatoN delivered the opinion of the Court. This was an action on an injunction bond, conditioned in the form specified in the statute. The defense presented is, that upon the dissolution of the injunction, the court awarded no damages or costs to be paid by the complainant to the defendant in that suit, for having wrongfully sued out the injunction. The case of Hibbard et al. v. McKindley et al., 28 Ill. 240, is precisely in point, and decides this question against the obligors, and we see no reason to change our opinion as there expressed. The judgment is reversed, and the cause remanded. Judgment reversed.